NOTICE OF ALLOWANCE

Reasons for Allowance
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
Concerning independent claims 1 & 12, the closest prior art of Bettles et al. (U.S. Publication No. 2016/0000953) is relied upon as set forth in the Office Action filed on November 5, 2020.  The instantly claimed invention is distinctly different from the closest prior art in that Bettles does not disclose a portable communication device with a housing having a cavity and sensor set forth therein; wherein an ozone source is integrated within the cavity of the housing and configured to generate ozone gas within the cavity of the housing to decompose unwanted organic compounds.  Bettles utilizes a storage case with an ozone source that is placed upon the portable communication device to produce the ozone and decompose unwanted organic compounds, and thus the ozone source is not within a cavity of a housing of the portable communication device itself.  Furthermore, one of ordinary skill would not readily think to produce ozone within the housing of a portable communication device itself to decompose unwanted organic compounds, as one would appear to be inclined to place the ozone source outside to the portable communication device as disclosed by Bettles.
With respect to independent claim 17, the closest prior art of Sun et al,. (U.S. Patent No. 6,447,731) is relied upon as set forth in the Office Action filed on August 9, 2021.  The instantly claimed invention is distinctly different from the closest prior art in that Sun does not disclose a pressure sensor and a pressure-generating component coupled to an air-permeable membrane, the air-permeable membrane covering one or more ports of the housing.
As such, independent claims 1, 12 & 17, and the claims that depend therefrom, are allowable over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799